Decided that a person who *10Purchascs atl(^ takes a conveyance of land .subject to a mort-gng° thereon, without any agreement on his part to pay off an(' discharge such mortgage, only takes the land subject to the charge thereon ; and if he neglects to pay off the charge he will lose his land, by the foreclosure and sale ; or will on - ly be entitled to the surplus, if any, after paying the mortgage debt and the expenses of foreclosure. But that the mortgagee cannot have any personal cla.im against him, for ■the deficiency, unless he has made an agreement to pay the mortgage debt, either with the mortgagee himself or with some one who is legally or equitably bound .to pay such debt to the mortgagee.
chaseítmiioUr" Scniption in" mises as°d pr°"
Order discharging enrolment of decree, in foreclosure suit, and amending the decree nunc pro tunc, as of the time it was originally entered, and setting aside the execution issued against Hungerford, for irregularity, with $15 costs. Order in second suit, giving defendant, F. Hungerford, ninety days, and to the other defendants sixty days, to answer the bill in that cause; and that suit'he discontinued on payment of the amount of the judgment and costs within thirty days.